Title: Contract between David Shriver Jr. and James Kinkead, James Beck, and Evan Evans for Construction of Bridges and Culverts on the Cumberland Road, 5 September 1815 (Abstract)
From: Shriver, David Jr.,Kinkead, James,Beck, James,Evans, Evan
To: 


                    § Contract between David Shriver Jr. and James Kinkead, James Beck, and Evan Evans for Construction of Bridges and Culverts on the Cumberland Road. 5 September 1815. “Whereas the aforesaid James Kinkead, James Beck, and Evan Evans, agreed for and in consideration of the payments hereinafter mentioned to Build and compleat in a workmanlike manner, all the Bridges and Culverts which shall be thought necessary by the Superinten[d]ant of the United States Western Road

on all that part of the said Road, designated by the Eighteenth, nineteenth, twentieth, twenty first and twenty Second Sections. The aforesaid James Kinkead, James Beck, and Evan Evans, are to provide all the materials of every kind necessary, and of the Best quality, at their own expence (lime only Excepted) thus contracted for, and to Build and compleat the Same in the following manner, and othe[r] following Conditions, Viz, they are to dig the foundations, clear away both below and above each Building Sufficient, for the free entrance and passage of the water, to Build all the walls of such Size, and of Such dimentions as may be directed; to cope and point Such walls as may require it; to procure materials of an approved quality, and in Short to do every thing necessary for the proper and permanent construction of the Said Bridges and Culverts in Such manner and form as the said Superintendant Shall or may direct or approve; a good and Sufficient number of experienced workmen, Shall be provided, and the work to progress, with Sufficient Speed so that contractors for turnpiking Said road, may not be delayed. In admeasurements the Arches only to be measured girt, and half girt, all other mason work agreeably to their Sollid contents, and all opening to be deducted, the workmen Shall move from any one part of the Said Sections, to any other, for the purpose of Buildings Such Buildings as may be most needy. No Building to be paid for except such as Shall be approved by the Superintendant, aforesaid. Should any of the Contractors be thrown idle, or any of their men So that they Sustain loss, the Sum or damages so sustained in the opinion of the Superintendant, shall be paid to the Contractor for turnpiking. If he refuses to make Such payment, the Superintendant of Said road in Such Case is hereby authorised to pay to the said contractor for turnpiking out of any monies, due or coming due to the said James Kinkead, James Beck, and Evan Evans. Each Building is to be considered if not approved of as aforesaid, null and Void on the part of the United States this contract. The United States it is understood, is at full liberty to Change their locations and the Size of any of the Bridges and Culverts, as pointed out in the grading notes, as the Said Superintendant Shall direct.”
                    Kinkead, Beck, and Evans will complete the work on or before 1 Nov. 1816, and will be paid $1.62 per perch for mason work containing arches, and $1.25 per perch for other structures. If they fail to fulfill their part of the contract, “or in Case it Should appear to the Said Superintendant of the road aforesaid for the United States, that the work does not progress, and go on with sufficient speed so as to Justify an opinion by the said Superintendant, that the said mason work herein provided for to be Built within the time herein before mentioned, or that the work is not as perfect as it ought to be, or that the contractors for turnpiking are delayed for want of mason work, being done, that then the aforegoing agreement and every part thereof on the part of the United States, Shall become null and Void, and the united States Shall be at Liberty, and have full power, right and authority any thing herein to the contrary notwithstanding to employ and Set to work or to contract with any person or persons whomsoever in the place and Stead of the said James Kinkead, James Beck, and Evan Evans, and without any interruption whatsoever from the Said James Kinkead, James Beck, and Evan Evans, their Executors or administrators.”
                    “NB It is hereby provided that no member of Congress Shall be admitted to any share or part of this contract, or agreement, or to any benefit to arise therefrom.”
                 